          Case 4:17-cr-00111-JM Document 842 Filed 10/16/19 PageU.S.
                                                                 1 ofDISTRICT
                                                                      1       COURT
                                                           EASTERN DISTRICT OF ARKANSAS
                                                                                     FILED
                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS                            OCT 1 6 2019
                                                                                   IN OPEN COURT
                                                                          JAMES~~LERK
                                                                                  ~~·
UNITED STATES OF AMERICA                     )                         BY·
                                             )       No. 4:17CR00111-05 JM                        ERK
V.                                           )
                                             )       21   u.s.c. § 846
JOHN WEBSTER BATTON                          )


                              SUPERSEDING INFORMATION

THE UNITED STATES ATTORNEY CHARGES THAT:

                                            COUNT 1

       From in or about December 2015, through in or about May 2017, in the Eastern District

of Arkansas, the defendant,

                                   JOHN WEBSTER BATTON

conspired with others to knowingly and intentionally distribute a mixture or substance containing

a detectable amount of heroin, a Schedule I controlled substance, in violation of Title 21, United

States Code, Section 841(a)(l) and (b)(l)(C), all in violation of Title 21, United States Code,

Section 846.



Respectfully Submitted,

CODY HILAND
United States Attorney

~CA             Ut!M .
     .enecia B. Moore
Bar No. 2006050
Assistant United States Attorney
P. 0. Box 1229
Little Rock, Arkansas 72203
Benecia.Moore@usdoj.gov
